DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 06/21/2022 has been entered.  Claims 9 – 16 were added.  Claims 1 – 16 remain pending in the application.   
The Applicant’s amendment has overcome each and every claim objection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 2 have been considered but are moot because the arguments do not apply to the current combination of references being used in the rejection.  Please see below for further details regarding the new grounds of rejection 
It is noted the Shindo reference is not being relied upon in the current rejection below, to which the arguments pertain.
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. Pre-Grant Publication No. 2008/0248736) in view of Nishina et al. (U.S. Pre-Grant Publication No. 2017/0087958).
Regarding Claim 1, Aoki shows (Figures 1 and 4): 
A vehicle (vehicle, title; vehicle partially illustrated in Figure 1) air conditioner (air conditioner illustrated in Figure 4) comprising:
an outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) that is provided on a side surface (the left and right side surfaces of 4) of a center console (4), which is located, in a vehicle width direction (the width of the car from the front right seat to the front left seat, as illustrated in Figure 1), on an inner side (the right console air-blowing outlet portion 44 is on the inner side of the front right seat; the left console air-blowing outlet portion 44 is on the inner side of the front left seat) of a seat (the front right seat and the front left seat, respectively) in which an occupant (a passenger sits in the front right seat and a driver sits in the front left seat) of the vehicle (vehicle, title; vehicle partially illustrated in Figure 1) is seated, wherein the outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) blows air (conditioned air, Paragraph 0033) toward (“the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033; it is noted the passenger sits in the front right seat and the driver sits in the front left seat) the occupant (a passenger sits in the front right seat and a driver sits in the front left seat); and
a door outlet (43) that is provided on a side surface (the inner side surface of the right and left doors 5; “door air-blowing outlet portions 43 are formed on side doors (right and left doors) 5 of the vehicle”, Paragraph 0031) of a door trim (the interior side trim of right and left doors 5), which is located, in the vehicle width direction (the width of the car from the front right seat to the front left seat, as illustrated in Figure 1), on an outer side (the right door air-blowing outlet portion 43 is on the outer side of the front right seat; the left door air-blowing outlet portion 43 is on the outer side of the front left seat) of the seat (the front right seat and the front left seat, respectively), wherein
the door outlet (43) is located above (as illustrated in Figure 1, 43 is located above 45) a seating face (the seating face of the seat cushion of 6, as illustrated in Figure 1) of the seat (the front right seat and the front left seat, respectively), and
the outlet (44) and the door outlet (43) face each other (as illustrated in Figure 1, the outlet 44 faces towards outlet 43 in the width direction of the vehicle; it is noted there are outlets 44 on both sides of 4 as described in Paragraph 0033) in the vehicle width direction (the width of the car from the front right seat to the front left seat, as illustrated in Figure 1).
However, Aoki lacks showing that outlet that is provided on the side surface of the door trim is an inlet, wherein the inlet draws in the air blown from the outlet of the side surface of the center console, and the outlet provided on the side surface of the center console is located above the seating face of the seat. 
In the same field of endeavor of a vehicle air conditioning, Nishina teaches (Figures 6A and 6B):
A vehicle air conditioner (vehicle air conditioner, title) comprising:
an outlet (53) that is provided on (as illustrated in Figure 6A) a side surface (the side surface of 26 on which 51 is located) of a center console (26), wherein the outlet (53) is located above (as illustrated in Figure 6A) a seating face (the seating surface of 41) of the seat (24); and   
an inlet (56) that is provided on (as illustrated in Figure 6A) the opposite side (as illustrated in Figure 6A, 56 is on the opposite side of the seat from 53) the outlet (53), wherein the inlet (56) draws in air (as illustrated by the air flow arrows in Figure 6A) blown from the outlet (53). 
Further, “the temperature to be felt by the lower body of the occupant as a whole is adjusted both evenly on right and left sides and totally, making it possible to suppress an occurrence of cold lower body such as the cold femoral part of the occupant totally”, paragraph 0094.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the door outlet in the side surface of the door trim shown by Aoki to be an inlet that draws in the air blown out from the outlet on the side surface of the center console, as taught by Nishina, to provide the benefit of the temperature to be felt by the lower body of the occupant as a whole is adjusted both evenly on right and left sides and totally, making it possible to suppress an occurrence of cold lower body such as the cold femoral part of the occupant totally.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location of the outlet in the center console shown by Aoki to be located above the seat facing of the seat, as taught by Nishina, to increase passenger comfort by drawing the conditioned air directly across the legs and lower torso of the occupant in the respective seat, creating a blanket of conditioned air, without the chance of the outlet being blocked by something dropped between the seat and the center console.

Regarding Claim 2, Aoki (Figures 1 and 4) shows:
The outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) is configured to (via 2, as illustrated in Figure 4; “a heater core 54 is disposed downstream of the evaporator 43 for heating air that has passed through the evaporator 53”, Paragraph 0052) blow out warmed air (air warmed by heater core 54).

Regarding Claim 4, Aoki shows (Figures 1 and 4):
The center console (4) incorporates a part of (as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) a connection passage (50; “the case forms an air passage therein”, Paragraph 0050) connected to (as illustrated in Figure 4) the outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033); and
a heater (54) that warms air (“a heater core 54 is disposed downstream of the evaporator 43 for heating air that has passed through the evaporator 53”, Paragraph 0052) in the connection passage (50; “the case forms an air passage therein”, Paragraph 0050) is arranged in (as illustrated in Figure 4) the part of (as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) the connection passage (50; “the case forms an air passage therein”, Paragraph 0050) that is located inside (as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) the center console (4). 

Regarding Claim 5, the combination of Aoki (Figures 1 and 4) and Nishina (Figures 6A and 6B) teaches:
The outlet (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) is one of two outlets that are respectively provided on opposite side surfaces (Aoki: the right side surface and the left side surface) of the center console (Aoki: 4) om the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1); and
the inlet (Nishina: 56) is one of two inlets (in combination, both of Aoki’s 43 on the left door and the right doors 5 are modified to be inlets in view of Nishina) that are respectively provided on side surfaces (Aoki: the inner side surface of the right and left doors 5; “door air-blowing outlet portions 43 are formed on side doors (right and left doors) 5 of the vehicle”, Paragraph 0031) of door trims (the interior side trim of right and left doors 5) on opposite sides in the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1).

Regarding Claim 6, the combination of Aoki (Figures 1 and 4) and Nishina (Figures 6A and 6B) teaches:
The outlet (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) is one of two outlets that are respectively provided on opposite side surfaces (Aoki: the right side surface and the left side surface) of the center console (Aoki: 4) on the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1); and
the inlet (Nishina: 56) is one of two inlets (in combination, both of Aoki’s 43 on the left door and the right doors 5 are modified to be inlets in view of Nishina) that are respectively provided on side surfaces (Aoki: the inner side surface of the right and left doors 5; “door air-blowing outlet portions 43 are formed on side doors (right and left doors) 5 of the vehicle”, Paragraph 0031) of door trims (the interior side trim of right and left doors 5) on opposite sides in the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1).

Regarding Claim 7, Aoki shows (Figures 1 and 4):
A valve (60) is provided in the connection passage (50; “the case forms an air passage therein”, Paragraph 0050; it is noted 60 selectively opens and closes the console outlet of connection passage 50) to selectively open and close (“side door 60… selectively opens and closes the console opening 58”, Paragraph 0053) the connection passage (50; “the case forms an air passage therein”, Paragraph 0050).  

Regarding Claim 8, the combination of Aoki (Figures 1 and 4) and Nishina (Figures 6A and 6B) teaches:
The center console (Aoki: 4) incorporates parts of (Aoki: as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) connection passages (Aoki: the connection passage from air suctioning portion 51 to the right console air-blowing portion 44 and the connection passage from air suctioning portion 51 to the left console air-blowing portion 44, as illustrated in Figure 4) respectively connected to (Aoki: as illustrated in Figure 4) the outlets (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033); and
a valve (Aoki: 60) is provided in (Aoki: as illustrated in Figure 4, each connection passage includes 60) each of the connection passages (Aoki: the connection passage from air suctioning portion 51 to the right console air-blowing portion 44 and the connection passage from air suctioning portion 51 to the left console air-blowing portion 44, as illustrated in Figure 4) to selectively open and close (Aoki:  “side door 60… selectively opens and closes the console opening 58”, Paragraph 0053; “console opening 58 is in communication with the console air-blowing outlet portions through a console duct (not shown)) the respective connection passage (Aoki: the connection passage from air suctioning portion 51 to the right console air-blowing portion 44 and the connection passage from air suctioning portion 51 to the left console air-blowing portion 44, as illustrated in Figure 4).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. Pre-Grant Publication No. 2008/0248736) and Nishina et al. (U.S. Pre-Grant Publication No. 2017/0087958), as recited in Claim 1 above, further in view of Honda Motor Co. (Japanese Patent Publication JP2007261326A, original document and English Machine translation provided by Applicant on IDS filed 09/23/2021 and is relied upon below).
Regarding Claim 3, the combination of Aoki (Figures 1 and 4) and Nishina (Figures 6A and 6B) teaches:
A side door (Aoki: right and left doors 5) of the vehicle (Aoki: vehicle, title; vehicle partially illustrated in Figure 1) in which the door trim (Aoki: the interior side trim of right and left doors 5) is provided and the inlet (Nishina: 56) that draws in the air. 
However, the combination lacks teaching the side door includes a discharge port that discharges the air that has been drawn into the inlet to an outside of the vehicle.
In the same field of endeavor of vehicle door structures, Honda Motor Co teaches (Figures 1, 2, 3a, and 3b):
It is known in the vehicle door art for a side door (21) to include a discharge port (63) that discharges (“the suction port 64 of the casing is opened.  The cold air in the first space 41a is guided to outside 31 (negative pressure side) through the suction port 63, the opening 64b of the diaphragm 64, and the discharge port 62, and is discharged to the outside 31 as shown by an arrow”, Paragraph 0034-0035) air (as illustrated by air flow arrows in Figures 2 and 3b) that has been drawn into an inlet (45) in the side door (21) to an outside (31) of the vehicle (10). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the side door shown by Aoki to include a discharge port that discharges the air that has been drawn into the inlet to an outside of the vehicle, as taught by Honda Motor Co, to allow vehicle occupants to choose whether or operate the door air conditioner heating and cooling elements or discharge the air to the outside.  When the air is discharged and not recirculated and conditioned through the door air conditioner, the carbon footprint of the vehicle is reduced.

Claims 9, 10, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. Pre-Grant Publication No. 2008/0248736) in view of Nishina et al. (U.S. Pre-Grant Publication No. 2017/0087958) and Honda Motor Co. (Japanese Patent Publication JP2007261326A, original document and English Machine translation provided by Applicant on IDS filed 09/23/2021 and is relied upon below).
Regarding Claim 9, Aoki shows (Figures 1 and 4): 
A vehicle (vehicle, title; vehicle partially illustrated in Figure 1) air conditioner (air conditioner illustrated in Figure 4) comprising:
an outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) that is provided on a side surface (the left and right side surfaces of 4) of a center console (4), which is located, in a vehicle width direction (the width of the car from the front right seat to the front left seat, as illustrated in Figure 1), on an inner side (the right console air-blowing outlet portion 44 is on the inner side of the front right seat; the left console air-blowing outlet portion 44 is on the inner side of the front left seat) of a seat (the front right seat and the front left seat, respectively) in which an occupant (a passenger sits in the front right seat and a driver sits in the front left seat) of the vehicle (vehicle, title; vehicle partially illustrated in Figure 1) is seated, wherein the outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) blows air (conditioned air, Paragraph 0033) toward (“the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033; it is noted the passenger sits in the front right seat and the driver sits in the front left seat) the occupant (a passenger sits in the front right seat and a driver sits in the front left seat); and
a door outlet (43) that is provided on a side surface (the inner side surface of the right and left doors 5; “door air-blowing outlet portions 43 are formed on side doors (right and left doors) 5 of the vehicle”, Paragraph 0031) of a door trim (the interior side trim of right and left doors 5), which is located, in the vehicle width direction (the width of the car from the front right seat to the front left seat, as illustrated in Figure 1), on an outer side (the right door air-blowing outlet portion 43 is on the outer side of the front right seat; the left door air-blowing outlet portion 43 is on the outer side of the front left seat) of the seat (the front right seat and the front left seat, respectively); and
a side door (right and left doors 5) of the vehicle (vehicle, title; vehicle partially illustrated in Figure 1) in which the door trim (the interior side trim of right and left doors 5) is provided. 
However, Aoki lacks showing that outlet that is provided on the side surface of the door trim is an inlet, wherein the inlet draws in the air blown from the outlet of the side surface of the center console and the side door includes a discharge port that discharges the air that has been drawn into the inlet to an outside of the vehicle.
In the same field of endeavor of a vehicle air conditioning, Nishina teaches (Figures 6A and 6B):
A vehicle air conditioner (vehicle air conditioner, title) comprising:
an outlet (53) that is provided on (as illustrated in Figure 6A) a side surface (the side surface of 26 on which 51 is located) of a center console (26); and   
an inlet (56) that is provided on (as illustrated in Figure 6A) the opposite side (as illustrated in Figure 6A, 56 is on the opposite side of the seat from 53) the outlet (53), wherein the inlet (56) draws in air (as illustrated by the air flow arrows in Figure 6A) blown from the outlet (53). 
Further, “the temperature to be felt by the lower body of the occupant as a whole is adjusted both evenly on right and left sides and totally, making it possible to suppress an occurrence of cold lower body such as the cold femoral part of the occupant totally”, paragraph 0094.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the door outlet in the side surface of the door trim shown by Aoki to be an inlet that draws in the air blown out from the outlet on the side surface of the center console, as taught by Nishina, to provide the benefit of the temperature to be felt by the lower body of the occupant as a whole is adjusted both evenly on right and left sides and totally, making it possible to suppress an occurrence of cold lower body such as the cold femoral part of the occupant totally.
In the same field of endeavor of vehicle door structures, Honda Motor Co teaches (Figures 1, 2, 3a, and 3b):
It is known in the vehicle door art for a side door (21) to include a discharge port (63) that discharges (“the suction port 64 of the casing is opened.  The cold air in the first space 41a is guided to outside 31 (negative pressure side) through the suction port 63, the opening 64b of the diaphragm 64, and the discharge port 62, and is discharged to the outside 31 as shown by an arrow”, Paragraph 0034-0035) air (as illustrated by air flow arrows in Figures 2 and 3b) that has been drawn into an inlet (45) in the side door (21) to an outside (31) of the vehicle (10). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the side door shown by Aoki to include a discharge port that discharges the air that has been drawn into the inlet to an outside of the vehicle, as taught by Honda Motor Co, to allow vehicle occupants to choose whether or operate the door air conditioner heating and cooling elements or discharge the air to the outside.  When the air is discharged and not recirculated and conditioned through the door air conditioner, the carbon footprint of the vehicle is reduced.

Regarding Claim 10, the combination of Aoki (Figures 1 and 4), Nishina (Figures 6A and 6B), and Honda Motor Co (Figures 1, 2, 3a, and 3b) teaches:
The outlet (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) is configured to (Aoki: via 2, as illustrated in Figure 4; “a heater core 54 is disposed downstream of the evaporator 43 for heating air that has passed through the evaporator 53”, Paragraph 0052) blow out warmed air (Aoki: air warmed by heater core 54); and
the inlet (Nishina: 56) is located above (Aoki: as illustrated in Figure 1, inlet 43 as modified in view of Nishina) is located above 45) a seating face (Aoki: the seating face of the seat cushion of 6, as illustrated in Figure 1) of the seat (Aoki: the front right seat and the front left seat, respectively)
However, the combination of Aoki and NIshina lacks showing the outlet is located above the seating face of the seat. 
Nishina additionally teaches (Figures 6A and 6B):
The outlet (53) that is provided on (as illustrated in Figure 6A) the side surface (the side surface of 26 on which 51 is located) of the center console (26), wherein the outlet (53) is located above (as illustrated in Figure 6A) a seating face (the seating surface of 41) of the seat (24
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location of the outlet in the center console shown by Aoki to be located above the seat facing of the seat, as taught by Nishina, to increase passenger comfort by drawing the conditioned air directly across the legs and lower torso of the occupant in the respective seat, creating a blanket of conditioned air, without the chance of the outlet being blocked by something dropped between the seat and the center console.

Regarding Claim 11, Aoki shows (Figures 1 and 4):
The center console (4) incorporates a part of (as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) a connection passage (50; “the case forms an air passage therein”, Paragraph 0050) connected to (as illustrated in Figure 4) the outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033); and
a heater (54) that warms air (“a heater core 54 is disposed downstream of the evaporator 43 for heating air that has passed through the evaporator 53”, Paragraph 0052) in the connection passage (50; “the case forms an air passage therein”, Paragraph 0050) is arranged in (as illustrated in Figure 4) the part of (as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) the connection passage (50; “the case forms an air passage therein”, Paragraph 0050) that is located inside (as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) the center console (4). 

Regarding Claim 12, the combination of Aoki (Figures 1 and 4), Nishina (Figures 6A and 6B), and Honda Motor Co (Figures 1, 2, 3a, and 3b)  teaches:
The outlet (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) is one of two outlets that are respectively provided on opposite side surfaces (Aoki: the right side surface and the left side surface) of the center console (Aoki: 4) om the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1); and
the inlet (Nishina: 56) is one of two inlets (in combination, both of Aoki’s 43 on the left door and the right doors 5 are modified to be inlets in view of Nishina) that are respectively provided on side surfaces (Aoki: the inner side surface of the right and left doors 5; “door air-blowing outlet portions 43 are formed on side doors (right and left doors) 5 of the vehicle”, Paragraph 0031) of door trims (the interior side trim of right and left doors 5) on opposite sides in the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1).

Regarding Claim 13, the combination of Aoki (Figures 1 and 4), Nishina (Figures 6A and 6B), and Honda Motor Co (Figures 1, 2, 3a, and 3b)  teaches:
The outlet (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) is one of two outlets that are respectively provided on opposite side surfaces (Aoki: the right side surface and the left side surface) of the center console (Aoki: 4) on the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1); and
the inlet (Nishina: 56) is one of two inlets (in combination, both of Aoki’s 43 on the left door and the right doors 5 are modified to be inlets in view of Nishina) that are respectively provided on side surfaces (Aoki: the inner side surface of the right and left doors 5; “door air-blowing outlet portions 43 are formed on side doors (right and left doors) 5 of the vehicle”, Paragraph 0031) of door trims (the interior side trim of right and left doors 5) on opposite sides in the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1).

Regarding Claim 14, Aoki shows (Figures 1 and 4):
A valve (60) is provided in the connection passage (50; “the case forms an air passage therein”, Paragraph 0050; it is noted 60 selectively opens and closes the console outlet of connection passage 50) to selectively open and close (“side door 60… selectively opens and closes the console opening 58”, Paragraph 0053) the connection passage (50; “the case forms an air passage therein”, Paragraph 0050).  

Regarding Claim 15, the combination of Aoki (Figures 1 and 4), Nishina (Figures 6A and 6B), and Honda Motor Co (Figures 1, 2, 3a, and 3b)  teaches:
The center console (Aoki: 4) incorporates parts of (Aoki: as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) connection passages (Aoki: the connection passage from air suctioning portion 51 to the right console air-blowing portion 44 and the connection passage from air suctioning portion 51 to the left console air-blowing portion 44, as illustrated in Figure 4) respectively connected to (Aoki: as illustrated in Figure 4) the outlets (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033); and
a valve (Aoki: 60) is provided in (Aoki: as illustrated in Figure 4, each connection passage includes 60) each of the connection passages (Aoki: the connection passage from air suctioning portion 51 to the right console air-blowing portion 44 and the connection passage from air suctioning portion 51 to the left console air-blowing portion 44, as illustrated in Figure 4) to selectively open and close (Aoki:  “side door 60… selectively opens and closes the console opening 58”, Paragraph 0053; “console opening 58 is in communication with the console air-blowing outlet portions through a console duct (not shown)) the respective connection passage (Aoki: the connection passage from air suctioning portion 51 to the right console air-blowing portion 44 and the connection passage from air suctioning portion 51 to the left console air-blowing portion 44, as illustrated in Figure 4).  
Allowable Subject Matter
Claim 16 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, the combination of Aoki, Nishina, and Honda Motor Co teaches the claimed invention except a blower for drawing air into the inlet, the blower being provided between the inlet and the discharge port.  
The inlet and discharge port taught by Honda Motor Co does not require a blower between the inlet and the discharge port (see Paragraph 0044 which recites “the air conditioning of the vehicle interior 33 can be suitably performed and energy saving can be performed by utilizing the convention phenomenon and the negative pressure when the vehicle is running without using a blower or the like”).  
Any modification to the combination to include a blower located between the inlet and the discharge port would teach away from Honda Motor Co. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
10/12/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762